Citation Nr: 1244410	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  06-31 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left knee instability due to abnormality of the medial collateral ligament.  

2.  Entitlement to an increased rating for residuals of a left knee injury with traumatic arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In October 2010, a video conference hearing before the undersigned was held at the RO.  A transcript of that hearing is of record.

This case was previously before the Board in August 2010, January 2011, and December 2011 when it was remanded for further development. 

The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran has claimed that he cannot work due to his left knee disabilities.  The Board has therefore added a TDIU claim to the issues on appeal.  Further development is needed to properly adjudicate the TDIU claim.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee disability does not cause severe recurrent subluxation or lateral instability.

2.  The left knee disability is not manifested by ankylosis, flexion limited to 45 degrees or less, extension limited by 10 degrees or more, or nonunion of tibia and fibula requiring a brace.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent disabling for left knee instability due to abnormality of the medial collateral ligament have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2012).

2.  The criteria for an evaluation in excess of 10 percent disabling for residuals of a left knee injury with traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In regard to the issue of entitlement to an initial rating in excess of 20 percent for left knee instability due to abnormality of the medial collateral ligament, the Veteran is challenging the initial rating assignment of his service-connected disability.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.

In regard to the issue of entitlement to an increased rating for residuals of a left knee injury with traumatic arthritis, currently evaluated as 10 percent disabling, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of letters sent to the appellant in May 2006, February 2011, and January 2012 that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Although the notice letters were not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in October 2012 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in January 2005, May 2006, May 2010, February 2011, and September 2012.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic codes, and considered the full history of the disability.  

The Board remanded the Veteran's claims in August 2010 for the Veteran to be afforded a hearing before a Veterans Law Judge.  Subsequently, in October 2010 the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  

The Board remanded the Veteran's claims in January 2011 for the Veteran to be provided additional notice, for additional treatment records to be obtained and associated with the claims file, and for the Veteran to be afforded a VA examination of the left knee.  Subsequently, additional notice was provided to the Veteran in February 2011, additional treatment records were obtained and associated with the claims file, and the Veteran was afforded a VA medical examination in February 2011.

The Board again remanded the Veteran's claims in December 2011 for the Veteran to be provided with additional notice and for additional treatment records to be obtained and associated with the claims file.  Subsequently, additional notice was provided to the Veteran in January 2012, additional VA treatment records were obtained and associated with the claims file, and the Veteran afforded another VA medical examination in September 2012.

As such, the Board finds that there has been substantial compliance with the Board's August 2010, January 2011, and December 2012 remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's left knee disabilities had increased in severity.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Veteran's representative's questions sought to identify any pertinent, outstanding evidence that might have been overlooked.  The Veteran was specifically asked where he received his treatment.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the hearing complied with the requirements set forth in 38 C.F.R. 3.103(c)(2).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to an initial rating in excess of 20 percent for left knee instability due to abnormality of the medial collateral ligament and entitlement to an increased rating for residuals of a left knee injury with traumatic arthritis, currently evaluated as 10 percent disabling.  The Veteran's left knee instability is currently evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, and his residuals of a left knee injury with traumatic arthritis is currently evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5024 (2012).

Under Diagnostic Code 5257, which concerns "other impairments of" the knees, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee; a 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee; and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, a noncompensable (zero percent evaluation) is assigned for flexion limited to 60 degrees; a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a 40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.  Normal range of motion of the knee is to zero degrees extension and zero to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.

Separate knee evaluations for limitation of motion and instability under the appropriate Diagnostic Codes may be assigned when specific symptoms are shown.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  In addition, separate evaluations under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension) for disability of the same joint may be assigned.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32   (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In January 2005, the Veteran was afforded a VA Compensation and Pension (C&P) joints examination.  The Veteran reported pain in the left knee 24 hours a day and 7 days a week.  The Veteran indicated that he had not had surgery on the left knee and that he was told that he would need surgery on the left knee as soon as his shoulder difficulties and other medical problems were dealt with.  The Veteran complained of pain, weakness, stiffness, swelling, occasional instability or giving way, locking, fatigability and lack of endurance.  The Veteran slipped from time to time, most recently two months prior to the examination.  The Veteran took Tramadol for the pain.  He reported that the pain was so severe that it keeps him awake at night.  The pain was described as sharp, aching, and burning.  He used a brace on both knees, especially the left knee, and was unable to use a cane/crutch because of difficulty with his shoulders.  There were no corrective shoes.  He worked part-time, occasionally maybe one month out of the year at the most, altogether, doing some meat grinding.  He did not do stooping or bending as part of the employment.  The Veteran had stiffness that lasted anywhere from 30 minutes to several hours.  The Veteran reported that it was difficult in the morning because it takes him several hours to get dressed and he had to have help getting dressed as a result of the difficulty with his knee.

Physical examination revealed that the Veteran walked with a normal appearing gait but did not quite keep up with the doctor when he walked.  The knees were very close to the zero position in terms of flexion when he walks.  The Veteran's left foot was in a more neutral/straightforward position than the right.  Upon palpation the left knee was not warm.  There was no gross swelling.  However, with movement there was some creptitation of the left knee.  The attempt of movement was difficult for the Veteran as he had to use his hands to move his left leg to obtain full extension.  This happened in the last 30 degrees of extension.  Going from a full sitting position with his resting position being about 50 to 60 degrees in order to obtain full zero degree straight leg position he had to use his hands to assist and complained he cannot due this very well on an active basis because of the pain.  The same was true when he tried to do flexion.  He actively flexed from about -30 degrees (that is 30 degrees loss of extension) to 70 degrees.  Passive movement then assists him in going up to 90 degrees.  His passive movement range was therefore 0 to 90 degrees and his active movement was -30 to 70 degrees.  Pain limited active flexion of the left knee at and beyond 70 degrees of flexion.  

With the knee in the fully extended (zero degrees straight leg position) medial and lateral stress was done and there was definite widening of the medial joint space estimated to be approximately five millimeters at least with stress.  Lachman test confirmed this at 30 degrees and 60 degrees.  The Lachman test did reveal however that the motion is slightly less in the lateral aspect of the knee than in the medial aspect.  The lateral collateral ligament did not move and did not allow for abnormal motion.  McMurray's and reverse McMurray's tests were negative.  The Veteran was unable to do heel walking or toe walking, or did not do it on examination.  

The Veteran was diagnosed with left knee instability due to abnormality of the medial collateral ligament.  The examiner rendered the opinion that the anterior cruciate ligament derangement was likely and would account for the recommendation for surgery the Veteran stated that he was given.  

The Veteran was noted to have difficulty getting in and out of a chair and to have a great deal of difficulty getting dressed.  When he sits down he has to use his hands and he has to keep his knees extended to approximately 50 degrees.

It appeared that the Veteran had a great deal of difficulty.  The examiner noted that the degree of pathology would cause greater disability during a flare-up.  The examiner noted that he was unable to provide an indication of the degrees of worsening in function during a flare-up without speculation.  

In December 2005 the Veteran was referred for knee braces.  The Veteran indicated that he had worn knee braces in the past with positive results but that they were now worn out and broken.

In May 2006, the Veteran was afforded a VA C&P joints examination.  The Veteran reported that his left knee pain continued to bother him progressively since the prior examination.  The pain was getting worse and limiting the degree of walking.  The Veteran was able to walk for 30 to 35 feet.  He described his pain as constant dull achy pain.  He rated his pain at 8 out of 10 to the flare-up of 10 out of 10.  He reported that he had a daily flare-up pain mostly provoked by his long walking or standing.  The weather was also noted to play a role in his flare-ups.  He took Tramadol and propoxyphene for pain.  He was able to control the pain reasonably well and brought the edge down to a bearable level.  He described symptoms of weakness of the leg, stiffness of the knee and also often times it gives way, not only the left knee but the right knee as well.  He stated that his pain is more to the right knee because he depends on the right knee more for his mobility.  He wore bilateral knee braces for support.  He stated that he could not walk that well without braces.  He used no cane or crutches for walking due to shoulder pain.  He reported that he was unemployed and last worked at a cotton gin in 2000.  He indicated that his knee pain on the left side interfered greatly with his work.  He stated that he was let go from the job because he could not carry out an acceptable level of the duty.  Functionally he was independent in all basic activities and mobility.  He walked without any assistive device.  He required knee braces on both sides for short distance walking before the flare-up pain occurred.  He indicated that there was no physician prescribed complete rest in the prior 12 months.  

Physical examination revealed that he was able to don and doff his shoes and stocking and pant for the examination of the left knee.  He was able to walk with limping heavily in favor of the left leg and weightbearing equal at a slow pace.  He was not able to stand on heel or toe or squat due to the pain in both knees and also his low back.  The left knee showed no evidence of deformity, no effusion, no swelling, and occasional retropatellar crepitus.  His patella had increasing pain and discomfort on palpation.  The range of motion of the patella was within normal tracing limits.  There was evidence of pain and tenderness about the knee joints noted on both medial and lateral aspects.  No evidence of effusion or synovial thickening was noted.  There was a significant degree of weakness of the quad and hamstring with evidence of disuse atrophy in these two groups of the muscle measure at two to three out of five in strength.  The range of motion of the knee was active knee flexion from 0 to 55 degrees and 0 to 120 degrees passively.  He had a full extension of the knee.  The stability tests revealed valgus movement less than one centimeter on the left knee laterally both at neutral and 30 degrees of flexion.  However, the anterior and posterior cruciate ligament test including drawer and Lachman tests were within normal limits.  He had a negative McMurray test.  The Veteran reported pain and discomfort throughout the range of the knee particularly the passive range, more so at the end of the range, both flexion and extension exhibited by the Veteran grunting.  Repetitive movement was performed and failed to show any changes in range.  Functionally the Veteran was independent in basic activity of daily living requiring extra time to complete the test, but he was able to perform without help.  It was noted that any physical exertion required on his left knee would most likely provoke flare-up pain.  The Veteran was diagnosed with left knee traumatic degenerative joint disease with minimal degrees of lateral instability.

In June 2006, the Veteran complained of continued bilateral knee pain.  He stated that he had difficulty getting out of bed and indicated that he was supposed to have surgery on his knees.  

Prescription records reveal that the Veteran was prescribed multiple medications for pain control during the period on appeal including Tramadol, acetaminophen/propoxyphene, naproxen, acetaminophen/Oxycodone, and hydrocodone 5/acetaminophen.

In the Veteran's Substantive Appeal on a VA Form 9 dated in September 2006 the Veteran reported that he experience severe instability of the left knee and that his knees periodically give out.  He stated that he experiences extreme pain whenever he moves his lower extremities.  

In December 2006 and June 2007 the Veteran was noted to wear braces on both knees and he voiced no pain.

In May 2010, the Veteran underwent a VA medical examination for an unrelated disability.  During the examination the Veteran indicated that he was unemployed and stated that he could not be employed secondary to orthopedic problems with his shoulders.  

At a hearing before the undersigned in October 2010 the Veteran reported that he took medication for the pain in his left knee.  He indicated that the medication made him sick for half of the day.  He stated that he had to take narcotic medication if he wanted to stop hurting.  The medication made it hard to concentrate.  The Veteran reported that he would have a knee replacement but that it was not scheduled yet.  He stated that he wore braces and used a cane and that he can walk to his mailbox about 30 feet from his house.  He indicated that he could not go up steps.  He reported difficulty standing, walking and sleeping due to his knees.

In November 2010 a treating practitioner indicated on a Disabled Parking Application that the Veteran could not walk 200 feet without stopping to rest, could not walk without the use of an assistive device, and is severely limited in his ability to walk due to an arthritic, neurological, or orthopedic condition.

In February 2011 the Veteran was afforded a VA C&P medical examination.  VA treatment records were noted to reflect ongoing complaints and treatment for left knee disorders.  The Veteran reported a long history of left knee problems since an injury he sustained while in the military.  He reported that the knee had progressively worsened with the passage of time.  The Veteran stated that he had constant pain rather than intermittent flare-ups.  He reported that his knee was swelling over the last couple of years.  The pain was increased with weightbearing.  The Veteran reported that the knee will give-way at times such as when going down a flight of steps, but will also give-way while ambulating over a level surface.  There was no locking.  The Veteran stated he cannot squat and said that he uses a grabber in order to keep from having to bend over.  He had numerous appliances from occupational therapy.  He stated that he does not do much driving secondary to problems with his shoulders as well as his knees.  Thereafter, the examiner thoroughly recounted the Veteran's medical history regarding his knee and the reports of the prior VA medical examinations.  

Physical examination revealed the Veteran to be moving somewhat slowly with a cane in the left hand.  The Veteran was wearing bilateral knee braces.  There appeared to be slight to mild effusion of the knee.  The knee appeared to have slight varus alignment while in the supine position.  Examination of the left knee was difficult secondary to guarding due to pain.  Range of motion was 0 degrees of extension and 115 degrees of flexion.  The Veteran complained bitterly of pain through all range of motion testing.  He was unable to complete additional limitation of motion secondary to pain.  He had tenderness to the patellofemoral joint as well as over the medial and the lateral joint line.  Lachman's examination demonstrated very slight laxity but there was a firm end point.  With the knee flexed 30 degrees the Veteran had a somewhat generalized laxity or pseudolaxity but there did appear to be 1 to 2+ instability laterally to varus stress.  X-rays of the left knee revealed degenerative changes since the prior 2006 examination, generalized osteopenia and suprapatellar bursal effusion.  The impression was service-connected left knee traumatic arthritis with instability.  There were no findings of ankylosis, the Veteran had what appeared to be a 1 to 2+ lateral instability to varus stress of the knee in 30 degrees of flexion, there was no indication that the Veteran had any impairment of the tibia and the fibula marked by nonunion or malunion, or genu recurvatum.

The examiner noted that the effect on the Veteran's occupation would be limitations regarding squatting or climbing.  In addition, a potential limitation would include more than short periods of weightbearing.

In September 2011 the Veteran complained of pain.  He stated that he was house bound because of his knees, hips and shoulders.  The relevant impression given was osteoarthritis, stable.

In a statement dated in October 2011 the Veteran indicated that a doctor told him that he needed a scooter because he was falling too much.  

On orthopedic examination in October 2011 the Veteran was relevantly noted to have bilateral knee pain and pain with range of motion at the knees along the anterior joint line.  His motor and sensory strength throughout the bilateral lower extremities was good.  

In October 2011 the Veteran underwent corticosteroid injection of the bilateral knees.

In February 2012 the Veteran complained of chronic severe multiple joint pain, especially involving the back, hips, knees, and shoulder.  The Veteran stated that the pain level was about eight to ten out of ten even with medication.  There was no complaint of numbness but he felt diffuse muscle weakness.  

In March 2012 a scooter was authorized due to polyarthralgia.

In September 2012 the Veteran was afforded a VA C&P examination.  The Veteran was noted to have osteoarthritis of the both knees.  The Veteran's medical history was thoroughly reported including the prior examination in February 2011.  The Veteran was noted to have flare-ups that impact the function of the right knee.  

Range of motion tests revealed the left knee to have 120 degrees of flexion with objective evidence of painful motion beginning at 110 degrees.  Extension of the left knee was to 0 degrees or any degree of hyperextension and there was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions, which showed 120 degrees of flexion and 0 degrees or any degree of hyperextension of extension of the left knee.  The Veteran did not have additional limitation of range of motion of the knee and lower leg following repetitive-use testing.  The Veteran did have functional loss and/or functional impairment of the knee and lower leg.  The impairment was noted to be less movement than normal in both lower extremities, pain on movement in both lower extremities, and disturbance of locomotion of both lower extremities.  

The Veteran had tenderness or pain to palpation of the joint line or soft tissues of both knees.  Muscle strength was five out of five in flexion and extension of the left knee.  

Joint stability testing revealed normal anterior stability (Lachman test) and posterior stability (posterior drawer test) in both knees.  The Veteran had 1+ medial-lateral instability (valgus/varus pressure applied to the knee in extension and at 30 degrees of flexion).  There was no evidence or history of recurrent patellar subluxation/dislocation in either knee.  There were no meniscal conditions or surgical procedures for a meniscal condition.  The Veteran had not undergone a total knee joint replacement.  He had not undergone arthroscopic or other knee surgery and did not have any residual signs and/or symptoms due to arthroscopic or other knee surgery.

The examiner noted that the Veteran complained of pain with any light touch of the knees.  The range of motion appeared to cause actual discomfort at the limits stated as compared with his complaints of pain with any movement.

The examiner noted that disturbance of locomotion was very minimal.  The Veteran was able to walk with, at times, a normal but slow gait, and at other times a hint of limp that shifts from one leg to the other.  He walked holding a crutch as one holds a staff.  When the Veteran was walking he appeared to actually carry the crutch and not place any weight on the crutch when he swings it forward, and at other times he leaned on the crutch holding it in front as a walking staff.  The examiner noted that it gave the definite impression of one who is trying to convince someone that he has a problem.  It was noted that the Veteran is able to walk 100 feet without stopping, and that is as far as he was observed.  It was noted also that the Veteran walked without screaming of pain, though during the examination he was so loud that other physicians heard him even when there was no attempt at movement of the knees.

The Veteran's the degree of pain was noted to be far in excess of any real palpation, and was inconsistent.  The Veteran very loudly complained of pain with any palpation even very light palpation of the knees, yet would also talk relatively calmly even when the knee was palpated very firmly in the same area that he had moments before complained of even very light touch.  The examiner noted that there was no definite area of real tenderness found.  The Veteran was diffusely tender at times and was non-tender at times in the same areas.  The examiner stated that this was highly typical of exaggerated pain.

Muscle strength testing was noted to be different from observed.  The examiner stated that there was absolutely no pressure applied by the Veteran when sitting with hips and knees flexed and he was asked to push against my hands, yet he was able to push his legs to straighten them at other times.  Based on the degree of pressure he was able to exert, the examiner noted that his strength appeared normal.  The examiner stated that there was no loss of muscle mass noted.

By examination the examiner found that there was no evidence of varus instability.  He had at most four millimeters of varus play on the right knee and two to three millimeters of varus play on the left knee.  Both of these were indicated to be normal.  It was noted that less than five millimeters was normal.  There was no valgus movement and the Veteran was able to perform a partial knee bend, which the examiner also noted pointed to the Veteran's falsification of strength testing.  The Veteran was able to get up on the exam table without assistance.  His trousers were loose enough to allow examination of both knees without removing the trousers and did not interfere with flexion.  The Veteran did not have any braces on the knees, there was no effusion and the knees appeared normal. 

The Veteran indicated that he used braces occasionally, a cane regularly, and a motor scooter occasionally for locomotion.  

The Veteran states he always uses braces but he was not wearing them at the examination.  The examiner noted that the Veteran therefore clearly does not always use them.  The Veteran stated that he had a cane but did not bring it to the examination choosing instead to bring a single crutch which he was noted to carry as a walking staff.  The Veteran had a motorized scooter that he did not use on the day of the examination either and he stated that he used it at times.  

Regarding the effects on any occupation, potential work related limitations regarding the knees would include attempts at squatting or climbing, and limitation of duration of periods of weightbearing.

After discussing prior examinations and evidence of record, the examiner noted that upon examination it was shown that the Veteran had clear falsification of pain.  The Veteran was able to walk without pain yet even with very light touch had extreme tenderness.  His gait at times was noted to appear normal and at times he appeared to be leaning heavily on a crutch used as a staff.  The examiner noted that this appeared to be very similar to the previous gait pattern at his initial evaluation that was typical of malingering.  The examiner stated that the examination of the knees was highly typical of exaggerated pain.  The examiner reported that there was no evidence of varus instability.  He had at most four millimeters of varus play on the right knee and two to three millimeters of varus play on the left knee, both of which were noted to be normal.  There was no valugus movement.  The Veteran was able to perform a partial knee bend which was also noted to point to his falsification of strength testing.  

After reviewing the foregoing evidence, the Board finds that an initial rating in excess of 20 percent for left knee instability due to abnormality of the medial collateral ligaments is not warranted.  At no point has the Veteran's left knee manifested more than moderate instability.  In January 2005 the Veteran reported that he had occasional instability or giving way and indicated that he had fallen most recently two months prior to the examination.  On examination the Veteran was noted to have widening of the medial joint space estimated to be at least five millimeters.  The Veteran was diagnosed with instability due to abnormality of the medial collateral ligaments.  In May 2006 the Veteran reported that his knee often times gave way.  After physical examination the Veteran was diagnosed with minimal degrees of lateral instability.  The Veteran reported in September 2006 that he experienced severe instability of the left knee and that his knees periodically give out.  In February 2011 the Veteran reported that his knee will give-way while going down a flight of steps and while ambulating over a level surface.  Physical examination revealed only slight laxity and a 1 to 2+ instability laterally to varus stress.  In September 2012 physical examination revealed 1+ medial-lateral instability.  However, the examiner rendered the opinion that the Veteran had no varus instability.  During the entire period on appeal the Veteran wore a brace for his left knee and used a cane; however, an examiner noted that the brace was not always used.  As the preponderance of the evidence reveals a minimal instability of the left knee, the evidence is against a finding that the Veteran has more than moderate instability in the left knee, therefore, entitlement to an evaluation in excess of 20 percent for left knee instability due to abnormality of the medial collateral ligament is denied.  

The Board finds that entitlement to an evaluation in excess of 10 percent disabling for residuals of a left knee injury with traumatic arthritis is not warranted.  The preponderance of the evidence reveals that the Veteran's left knee does not manifest flexion limited to 45 degrees or less.  The Board acknowledges that the Veteran was noted to have a 30 degree loss of extension in January 2005.  However, the Veteran was also noted to walk with a normal appearing gait with the knees very close to a zero position in terms of flexion when he walks.  As such, the Board finds there to be inconstancy in the January 2005 examination.  Therefore, the Board finds the January 2005 examination to be less probative than the other examinations of record.  The other examinations of record reveal extension of 0 degrees.  Although the Veteran reported pain through the entire range of motion and the inability to perform repetitions in February 2011, the examiner in September 2012 indicated that the Veteran had clear falsification of pain and evidence of malingering.  As such, the Board finds the Veteran's reports of pain through the entire range of motion to lack credibility.  As the Veteran's left knee does not manifest a compensable loss of range of motion in either flexion or extension, entitlement to an evaluation in excess of 10 percent disabling for residuals of a left knee injury with traumatic arthritis is denied.

The Board has also considered the applicability of other Diagnostic Codes, but the evidence of record does not reflect any diagnosed (i) ankylosis; (ii) impairment of the tibia and fibula; or (iii) genu recurvatum, making Diagnostic Codes 5256, 5262 and 5263 inapplicable.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's left knee disabilities.  There is evidence that the Veteran's left knee disability is productive of pain and functional and occupational impairments; however, such are contemplated by the respective ratings and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted. 


ORDER

Entitlement to an initial rating in excess of 20 percent for left knee instability due to abnormality of the medial collateral ligaments is denied.

Entitlement to an increased rating for residuals of a left knee injury with traumatic arthritis, currently evaluated as 10 percent disabling, is denied.


REMAND

At a VA examination dated in May 2006 the Veteran contended that he had been unemployed since about 2000, that his knee pain on the left side interfered greatly with his work, and that he was let go from the job because he could not carry out an acceptable level of duty.  In May 2010 the Veteran reported that his orthopedic problems with his shoulder rendered him unemployable.  

In February 2011 a VA examiner noted that the Veteran's occupation would be limited in regard to squatting, climbing, and more than short periods of weightbearing.  In September 2012 a VA examiner noted that the effects on any occupation, potential work related limitations regarding the knees would include attempts at squatting or climbing, and limitation of duration of periods of weightbearing.

As the evidence of record indicates that the Veteran has employment limitations due to his left knee disabilities, the Board finds that a claim of entitlement to a TDIU has been raised.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Although the examinations, as indicated above, provide discussion of the effects the Veteran's left knee disabilities have on his ability to work, no opinion has been rendered regarding whether the Veteran's service-connected impairments render him unemployable.  As such, the Board finds it necessary to afford the Veteran another VA medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful employment for which his education and occupational experience otherwise qualify him.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities would, in combination, preclude him from securing and following substantially gainful employment for which his education and occupational experience otherwise qualify him.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  Thereafter, adjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


